Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 1 of 26 Page ID #:39



   1 Joseph M. Kar (SBN 207414)
     LAW OFFICE OF JOSEPH M. KAR, PC
   2 15250 Ventura Blvd., Suite PH-1220
     Sherman Oaks, CA 91403
   3 Telephone: (818) 501-6930
     Facsimile: (818) 501-6935
   4
     Gerald L. Kroll, Esq. (SBN 066493)
   5 KROLL LAW FIRM
     970 West Broadway, Ste. E-200
   6 Jackson, WY 83001
     Tel: 310-598-1255
   7
     Attorneys for PLAINTIFFS, LEVI COBOS, individually, and those similarly situated,
   8
                                UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT IN STATE OF CALIFORNIA
  10

  11
                                                    USDC Case No.: 21-CV-00843
  12 LEVI COBOS, an individual and those
     similarly situated,                            [Class Action and Business & Professions
  13                                                Code § 17200]
                    Plaintiff(s),
  14                                                [Assigned to Honorable Christina A.
           v.                                       Snyder, in Courtroom 8D of the First
  15                                                Street Courthouse, for all purposes
     ROBINHOOD FINANCIAL LLC, a business            including trial]
  16 form unknown; ROBINHOOD
     SECURITIES, LLC, a business form               MEMORANDUM OF LAW IN SUPPORT
  17 unknown; ROBINHOOD MARKETS, INC., a            OF EX PARTE APPLICATION FOR A
     business form unknown; and DOES 1              TEMPORARY RESTRAINING ORDER
  18 through 1000, inclusive,                       AND/OR OSC RE: PRELIMINARY
                   Defendant(s),                    INJUNCTION;DECLARATIONS OF LEVI
  19
                                                    COBOS AND JOSEPH M. KAR, ESQ.
  20                                                AND EXHIBITS 1 TO 4 HERETO

  21                                                DATE: 2/4/2021
                                                    CTRM: 8D
  22

  23

  24

  25      MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF LEVI COBOS’ EX PARTE
  26         APPLICATION FOR TEMPORARY RESTRAINING ORDER AND OSC RE:

  27                                PRELIMINARY INJUNCTION

  28
                         EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                           -1-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 2 of 26 Page ID #:40



   1                               TABLE OF CONTENTS

   2

   3 I.      INTRODUCTION & BASIC FACTS                                    4
     II.     EX PARTE NOTICE WAS DULY PROVIDED                             7
   4
     III.    THE TEMPORARY RESTRAINING ORDER SHOULD RESTORE FULL FUNCTION
   5
             AND RESTRAIN FURTHER INSTANCES UNLESS OTHERWISE
   6         ORDERED                                                       7
   7 IV.     THE LAW ON TEMPORARY RESTRAINING ORDERS AND OSC RE:
   8         PRELIMINARY INJUNCTIONS INVOLVING MARKET

   9         MANIPULATIONS                                                 8
       V.    PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS AND HAS SUFFERED
  10
             IRREPARABLE HARM                                              10
  11
             A. THE FIRST CAUSE OF ACTION FOR VIOLATION OF MANIPULATION
  12
               STANDARDS PERMITS A TRO/OSC: PI                             11
  13         B. THE SECOND CAUSE OF ACTION FOR CFAA, ALSO MERITS A TRO/OSC
  14           RE: PI                                                      13
  15         C. UNLAWFUL AND UNFAIR BUSINESS PRACTICES LAW ALLOWS FOR
               INJUNCTIVE RELIEF                                           15
  16
       VI.   PLAINTIFF, THE PROPOSED CLASS, AND THE INVESTING PUBLIC SUFFER
  17
             IRREPARABLE HARM AS A RESULT OF THE MARKET
  18
             MANIPULATION                                                  17
  19 VII.    BALANCING OF THE EQUITIES AND THE PUBLIC INTEREST FAVOR
  20         GRANTING RELIEF                                               17
  21 VIII.   THE COURT SHOULD SET A NOMINAL BOND OF $1,000 AT MOST SINCE

  22         ROBINHOOD IS ONLY REQUIRED TO ADHERE TO NORMAL OPERATING
             STANDARDS                                                     18
  23
       IX.   CONCLUSION                                                    19
  24
       DECLARATION OF LEVI COBOS IN SUPPORT                                20
  25 DECLARATION OF JOSEPH M. KAR, ESQ. IN SUPPORT                         24
  26

  27

  28
                        EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                          -2-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 3 of 26 Page ID #:41



   1                                 TABLE OF AUTHORITIES

   2 Other Sources, Statutes & Laws
     11A Wright & Miller, Federal Practice and Procedure (3d ed. rev. 2014)   10
   3 15 USC § 78i                                                             11-13, 17-18
     18 USC § 1030                                                            13-14, 17
   4 Business & Professions Code § 17200                                      16
   5 Business & Professions Code § 17203                                      17

   6 Case Laws
     Onel v. Top Ships, Inc., 806 Fed. Appx. 64 (2nd Cir., 2020)                    5-6
   7 SEC v. RESCH-CASSIN & CO., 362 F. Supp. 964 (S.D.N.Y., 1993)                   Passim
     Crane Co. v. Westinghouse Air Brake Co., 419 F.2d 787, Fed. Sec. L. Rep. (CCH) ¶ 92532,
   8
     Fed. Sec. L. Rep. (CCH) ¶92532 (2d Cir. 1969)                                  6-7
   9 Securities &  Exchange   Com.  v. Torr, 22   F. Supp. 602, 1 SEC  Jud.  Dec. 489
     (S.D.N.Y. 1938)                                                                6
  10 Hoffman v. Int'l Longshoremen's & Warehousemen's Union, Local No. 10, 492 F.2d 929 (9th
     Cir. 1974)                                                                     8
  11 Pom Wonderful LLC v. Hubbard, 775 F.3d 1118 (9th Cir. 2014)                    8
     Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7 (2008)                     8, 10
  12
     Washington v. Trump, 847 F.3d 1151, 1159 n.3 (9th Cir. 2017)                   8
  13 Alliance  For The  Wild Rockies  v. Cottrell, 632 F.3d 1127  (9th Cir. 2011)   8
                                               th
     Arc of Cal. v. Douglas, 757 F.3d 975 (9 Cir. 2014)                             8-9, 17
  14 Trane Co. v. O'Connor Securities, 561 F. Supp. 301 (S.D.N.Y. 1983)             9
     SEC v. Malenfant, 784 F. Supp. 141 (S.D.N.Y, 1992)                             9
  15 Jewelcor, Inc. v. Pearlman, 397 F. Supp. 221 (S.D.N.Y., 1975)                  9
     Caribbean Marine Servs. Co. v. Baldrige, 844 F.2d 668 (9th Cir. 1988)          10
  16
     Spark Indus., LLC v. Kretek Int'l, Inc., No. CV 14-5726-GW(ASX), 2014 WL 12600262 (C.D.
  17 Cal. July 29, 2014)                                                            10
     Charles Hughes & Co. v. SEC, 139 F.2d 434 (2d Cir. 1943)                       10-11
  18 FTC v. Swedish Match N. Am., Inc., 131 F. Supp. 2d 151 (D.D.C. 2000) 11
     Estes Forwarding Worldwide LLC. v. Cuellar, 239 F. Supp. 3d 918                14
  19 United States v. Raisley, 466 Fed. Appx. 125 (3rd Cir. 2012)                   14-15
  20 United States v. John, 597 F.3d 263 (5th Cir. 2010)                            15
     Brown Jordan Int'l, Inc. v. Carmicle, 846 F.3d 1167 (11th Cir. 2017)           15
  21 People ex rel. Mosk v. Natal Research Co. of Cal., 201 Cal.App.2d 765
     (Cal.Ct.App. 1962)                                                             16
  22 Wickersham v. Crittenden, 93 Cal. 17 (Cal.Sup.Ct. 1892)                        16
     Roman v. Ries, 259 Cal.App.2d 65 (Cal.Ct.App. 1962)                            16
  23 IT Corp. v. County of Imperial, 35 Cal.3d 63 (Cal.Sup.Ct. 1983)                16, 18
  24 Saunders v. Superior Court, 27 Cal. App.4th 832 (Cal.Ct.App. 1994)             17
     State Farm Fire & Casualty Co. v. Superior Court, 45 Cal.App.4th 1093
  25 (Cal.Ct.App. 1996)                                                             17
     Ms. L. v. ICE, 310 F. Supp. 3d 1133 (S.D.Cal. 2018)                            17
  26 N.D. ex rel. parents acting as guardians ad litem v. Hawaii Dep't of Educ., 600 F.3d 1104
     (9th Cir. 2010)                                                                18
  27 Small v. Avanti Health Sys., LLC, 661 F.3d 1180 (9th Cir. 2011)                18
  28 Univ. of Texas  v. Camenisch,   451  U.S.  390,  395, 101 S. Ct. 1830  (1981)  19

                         EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                           -3-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 4 of 26 Page ID #:42



   1 I.       INTRODUCTION & BASIC FACTS.

   2          Allowing any stock brokerage firm to suddenly, and without advance warning,

   3 suspend one-side of all transactions in a stock or selectively, creates a lack of symmetry

   4 that disrupts the natural order of supply and demand within our securities exchange

   5 markets. But, on January 28, 2021, Defendants, ROBINHOOD FINANCIAL LLC;
       ROBINHOOD SECURITIES, LLC; and ROBINHOOD MARKETS, INC., (collectively
   6
       hereinafter “Robinhood.”) did just that: they disabled the “buy” feature on their “app” – an
   7
       unprecedented action - stranding its more than 10,000,000 retail customers and subjecting
   8
       them to increased risks and losses.
   9
              Robinhood continues to engage in the same conduct, unabated, costing Plaintiff and
  10
       those similarly situated to suffer loss and damage as a result. This type of unnatural market
  11
       manipulation continues to occur unabated and expanded, by all current public reports and
  12 accounts of Robinhood’s activities. The ex parte application reflects the urgency and

  13 irreparable harm from this unprecedented action that unbalances an already volatile stock

  14 market.

  15          Robinhood, a licensed broker/dealer, markets itself as a “start-up” stock brokerage,
  16 catering to younger and more inexperienced retail customers who may be interested in

  17 smaller investments in the stock exchanges. To entice individuals to invest, it offers free

  18 stock brokerage accounts with no transaction fees. Small retail investors can download

  19 Robinhood’s app, which allows customers/users to open an account and begin trading on
     the various exchanges and cryptocurrency markets without a transaction fee. With that
  20
     business model, Robinhood has succeeded in amassing over 10,000,000 downloads on its
  21
     app, together with cash deposits that enable users to buy or sell stocks or derivatives on the
  22
     Robinhood trading platform.
  23
            These retail customers were and are given direct access to regulated stock
  24
     exchanges and markets through the Robinhood app, shortly after making their respective
  25
     deposits with Robinhood. To accomplish that, Robinhood maintains the retail customer’s
  26
     liquid money on deposit before any “buy” order is accepted or executed so that it could draw
  27 upon those sums for settlement when necessary.

  28          Thus, in order to “buy” or “sell” a stock or option, for example, a retail customer with a
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                      -4-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 5 of 26 Page ID #:43



   1 Robinhood account, simply selects the correct stock symbol and depresses the desired

   2 “buy” or “sell” feature/ button on the app, and thereby seamlessly places an order on

   3 regulated securities exchanges. But, unbeknownst to retail customers, before this trading

   4 action occurs, Robinhood’s trading platform had a built in an internal ability to suspend or

   5 disable the “buy” feature (and presumptively the “sell” feature) so that retail customers
       would not be able to access transactions on its platforms to purchase.
   6
              On January 27, 2021, various news and media outlets reported that the shares of
   7
       Gamestop (NYSE: GME), AMC Theatres (NYSE: AMC), Blackberry (NYSE: BB), and others
   8
       were being heavily traded by small retail investors from Robinhood and others brokerages,
   9
       in a showing of social dissidence against certain hedge funds and institutional investors that
  10
       “bet against” socially favored companies impacted by the Covid-19 pandemic, by short
  11
       selling large amounts of shares and options in companies such as GME, AMC, and BB.
  12          Short selling is the practice of selling shares of a listed company (on a regulated
  13 stock or futures exchange) for the then current market price until such time as the

  14 brokerage firm requires that customer to close out the position, which in effect is equivalent

  15 to selling shares that the customers does not own,--but which s/he “borrows” for a period of

  16 time from the brokerage. If the stock price falls below the short sale price in the near future,

  17 the investor usually purchases the shares on the open market for a lower price, thus making

  18 a profit. Analogously, short selling is not to dissimilar to making a “Come” bet in a Las

  19 Vegas type “Craps” game and likely draws the same risks of profit or loss.
           On January 28, 2021, plaintiff, LEVI COBOS, attempted to use the Robinhood app to
  20
       try to “buy” shares of AMC - but the “buy” feature/button was shaded gray and disabled. L.
  21
       Cobos ¶¶5-6, 10-11; Exhibit 1. That same day, Mr. Cobos attempted to use the
  22
       Robinhood app to “buy” an option in BB, but the “buy” feature/button for that stock was
  23
       likewise shaded gray and disabled. L. Cobos ¶¶8-11; Exhibit 2. When Mr. Cobos
  24
       attempted to use those “buy” features/buttons, the Robinhood app instead displayed an
  25
       error message indicating that the “buy” feature was not available at the time with no further
  26
       information.
  27           “Manipulation ‘connotes intentional or willful conduct designed to deceive or defraud
  28 investors by controlling or artificially affecting the price of securities.’ Id. at 130 (internal
                         EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                      -5-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 6 of 26 Page ID #:44



   1 quotation marks omitted)…."The gravamen of manipulation is deception of investors into

   2 believing that prices at which they purchase and sell securities are determined by the

   3 natural interplay of supply and demand." Id. (quoting Gurary v. Winehouse, 190 F.3d 37, 45

   4 (2d Cir. 1999)). To determine whether activity falls outside that ‘natural interplay,’ ‘ ‘courts

   5 generally ask whether a transaction sends a false pricing signal to the market.’ ’ Id. (quoting
       ATSI, 493 F.3d at 100). Lastly, to be manipulative, the market activity in question ‘must
   6
       involve misrepresentation or nondisclosure.’ Id.” Onel v. Top Ships, Inc., 806 Fed. Appx.
   7
       64, 67 (2nd Cir., 2020) (underscore and italics added).
   8
              Here, there was also no notice of any kind before the disabling of the “natural
   9
       interplay” of supply and demand, since the purchase of shares was suspended
  10
       unpredictably (and Robinhood claims right to do so again without impunity), and the the
  11
       “buy” feature/button was disabled on the eve of stock option expirations - including BB -
  12 set to occur the following day. L. Cobos ¶¶11-13. Unbeknownst to Plaintiff, and likely most

  13 if not all of Robinhood’s retail customers prior to this action, a hedge fund, “Citadel,” who

  14 was reportedly a major early investor in Robinhood’s business according to various news

  15 and media outlets, held substantial short sell investments positions at the time of

  16 Robinhood’s disruption and after. Those same reports referenced billions of dollars being

  17 lost by the short sellers.

  18          Robinhood’s CEO, Vladimir Tenev, publicly announced on television, on January 28,

  19 2021, that he had implemented the halting of purchasing of selective stocks to be

  20 “proactive.” Kar Decl., ¶3. He proposed that Robinhood acted, as it did, to avoid future
       clearinghouse and liquidity difficulties of some kind. But, he did not explain how halting
  21
       trading on purchases on liquid accounts was problematic, and there was no indication that
  22
       Robinhood was illiquid or reaching illiquidity at any time. Even if no fees are charged,
  23
              [b]y engaging in transactions with the public, a broker-dealer certainly
  24          represents that it is solvent. In addition to a representation as to its
              solvency, a broker-dealer also impliedly represents that the price of a
  25          transaction is reasonably related to a price prevailing in a market that is
  26          free, open and competitive.

  27 SEC v. RESCH-CASSIN & CO., 362 F. Supp. 964, 978 (S.D.N.Y., 1993); see also Crane
     Co. v. Westinghouse Air Brake Co., 419 F.2d 787, Fed. Sec. L. Rep. (CCH) ¶ 92532, Fed.
  28 Sec. L. Rep. (CCH) ¶92532 (2d Cir. 1969), cert. denied, 400 U.S. 822, 91 S. Ct. 41, 27 L.
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -6-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 7 of 26 Page ID #:45



   1 Ed. 2d 50 (1970) [When person who has substantial, direct, pecuniary interest in success of
     proposed offering takes active steps to effect rise in market in such security, finding of
   2 manipulative purpose is prima facie established]; Securities & Exchange Com. v. Torr, 22 F.
     Supp. 602, 1 SEC Jud. Dec. 489 (S.D.N.Y. 1938).
   3

   4          Also, Defendants had an undisclosed conflict of interest. Its major investor, Citadel,

   5 at the time, had reportedly held large short positions in the same stocks for which

   6 Robinhood selectively prevented stock share purchases. Thus, Mr. Cobos, and those
       similarly situated were deceived into believing that they were trading on a platform
   7
       adequately capitalized and free of conflicts of interest, which permitted for symmetrical
   8
       transactions that enabled buying and selling of stocks without restrictions.
   9
              Indeed, at no time did any of the market regulators, such as the Securities Exchange
  10
       Commission (“SEC”), or other government agencies such as the Federal Trade
  11
       Commission or otherwise, issue any orders telling Robinhood to disrupt the natural supply
  12
       and demand of stocks among its customers. As such, there can be no dispute that
  13 Robinhood’s acts interfered with the natural supply and demand of without order or prior

  14 notice of any kind, and selectively halted purchasing of stocks (or derivatives) among its

  15 polarized retailer customers.

  16          Therefore, issuance of this Court’s TRO to restore full functionality to the Robinhood
  17 app until further order of this Court or any government agency, is warranted.

  18 II.      EX PARTE NOTICE WAS DULY PROVIDED.

  19          Local Rule 7-19 requires prior notice of 48 hours after moving papers are served. In

  20 this case, the moving papers were provided on February 2, 2021, and the hearing on this ex

  21 parte application for a temporary restraining order, OSC re: preliminary injunction, set for
       February 4, 2021 in dept. 8D before this honorable Court. Kar Decl., ¶2.
  22
       III.   THE TEMPORARY RESTRAINING ORDER SHOULD RESTORE FULL
  23          FUNCTION.
  24
              The instant ex parte application seeks to prevent further injury and harm to Plaintiff
  25
       and those similarly situated by the limitation and restriction of the ability to purchase
  26 securities on the Robinhood app or its transaction platform. As such, the instant application

  27 seeks this Court’s order restoring the full function (buy or sell) unless otherwise ordered by

  28 this Court or a government agency. Accordingly, this Court’s order is proper and
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -7-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 8 of 26 Page ID #:46



   1 necessary.

   2 IV.      THE LAW ON TEMPORARY RESTRAINING ORDERS AND OSC RE:
              PRELIMINARY INJUNCTIONS INVOLVING MARKET MANIPULATIONS.
   3
              A temporary restraining order (“TRO”) is to “preserve the status quo pending a
   4
       hearing.” Hoffman v. Int'l Longshoremen's & Warehousemen's Union, Local No. 10, 492
   5
       F.2d 929, 933 (9th Cir. 1974), aff'd sub nom. Muniz v. Hoffman, 422 U.S. 454 (1975). That
   6
       is all Plaintiff, LEVI COBOS, seeks here–the free and natural course of purchases and sales
   7
       of stocks or derivatives on the Robinhood app such that all of its retail customers are
   8
       afforded the same and equal investment opportunities as any other retail customer of a
   9
       stock brokerage firm.
  10          An application/motion for a TRO or preliminary injunction requires the Court to make
  11 four findings with respect to the moving party, that, “(1) it is likely to succeed on the merits;

  12 (2) it is likely to suffer irreparable harm in the absence of preliminary relief; (3) the balance

  13 of equities tips in its favor; and (4) an injunction is in the public interest.” Pom Wonderful

  14 LLC v. Hubbard, 775 F.3d 1118, 1124 (9th Cir. 2014) (citing Winter v. Natural Res. Def.

  15 Council, Inc., 555 U.S. 7, 20 (2008)).

  16          Importantly, a plaintiff seeking preliminary relief under Federal Rule of Civil

  17 Procedure 65 must establish “that he is likely to succeed on the merits, that he is likely to
     suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips
  18
     in his favor, and that an injunction is in the public interest.” Winter v. Nat’l Res. Def.
  19
     Council, Inc., 555 U.S. 7, 20 (2008); Washington v. Trump, 847 F.3d 1151, 1159 n.3 (9th
  20
     Cir. 2017) (noting standards for issuing temporary restraining orders and preliminary
  21
     injunctions are “substantially identical”). Since these elements are balanced against each
  22
     other, “a stronger showing of one element may offset a weaker showing of another.”
  23
     Alliance For The Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
  24
             Thus, when the likelihood of grave irreparable injury is palpable and the balance of
  25 equities tips sharply in plaintiffs’ favor, the plaintiff need only “demonstrate a fair chance of

  26 success on the merits or questions serious enough to require litigation.” Arc of Cal. v.

  27 Douglas, 757 F.3d 975, 993-94 (9th Cir. 2014) (internal quotations and citation omitted).

  28 Relative to this kind of action, one court wisely expressed that, “ ‘The central purpose of
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -8-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 9 of 26 Page ID #:47



   1 section 9(a) [of the ’34 Act] is not to prohibit market transactions which may raise or lower

   2 the price of securities, but to keep an open and free market where the natural forces of

   3 supply and demand determine a security's price.’ Trane Co. v. O'Connor Securities, 561 F.

   4 Supp. 301, 304 (S.D.N.Y. 1983) citing Chris-Craft Industries, Inc. v. Piper Aircraft Corp., 480

   5 F.2d 341, 383 (2d Cir.), cert. denied, 414 U.S. 910, 38 L. Ed. 2d 148, 94 S. Ct. 231, 94 S.
       Ct. 232 (1973).” SEC v. Malenfant, 784 F. Supp. 141, 144 (S.D.N.Y, 1992) (italics added).
   6
       When a broker/dealer creates a platform serving millions of retail customers that can restrict
   7
       or entirely stop the flow of purchasing or sales, the Court’s temporary restraining order (and
   8
       subsequent preliminary injunction) is imperative.
   9
              In Jewelcor, Inc. v. Pearlman, 397 F. Supp. 221 (S.D.N.Y., 1975), the court specified
  10
       that a preliminary injunction required, “a clear showing of either (1) probable success on the
  11
       merits and possible irreparable injury, or (2) sufficiently serious questions going to the
  12 merits to make them a fair ground for litigation and a balance of hardships tipping decidedly

  13 toward the party requesting the preliminary relief.” Id. at 236-237 (quoting Sonesta

  14 International Hotels Corp. v. Wellington Assoc., 483 F.2d 247, 250 (2d Cir. 1973).) Here,

  15 Plaintiff is able to satisfy all four of the ordinary conditions for relief.

  16          The disabling of the “buy” feature on its app, stopping purchasing entirely of those

  17 affected stocks and derivatives, was done unpredictably so that no notice or other options

  18 for purchasing were made available at all. Robinhood is likely to argue that it acted without

  19 intent to manipulate the price of stocks, but rather it was acting to protect itself or its retailer
     customers. But its actions were not aimed at protecting any of its retail customers who
  20
     sought to purchase the subject stocks, who only experienced the disabled “buy”
  21
     features/buttons. The Legislative intent confirms that fraudulent or manipulative intent is
  22
     satisfactorily proven by a showing of scienter by mere lack of diligence or unreasonable or
  23
     negligent conduct, as in this case with Robinhood.
  24
             The Exchange Act does not contain any expression of legislative intent
  25         requiring a showing of specific fraudulent intent in order to violate its
             provisions. The only form of scienter required, in order for one to violate
  26         Rule 10b-5, is merely "lack of diligence, constructive fraud, or
             unreasonable or negligent conduct." SEC v. Texas Gulf Sulphur Co., 401
  27
             F.2d 833, 855 (2d Cir. 1968), cert. denied, 404 U.S. 1005, 92 S. Ct. 561,
  28         30 L. Ed. 2d 558 (1971), reh. denied, 404 U.S. 1064, 92 S. Ct. 733, 30 L.
             Ed. 2d 753 (1972). No purpose would be served in further recitals of the
                          EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                    -9-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 10 of 26 Page ID #:48



   1         activities of these defendants. The facts compel the conclusion that
             defendants knew what was happening, and if, in certain instances, they
   2         did not, such "innocence" can be attributed only to lack of diligence or
             negligence. Furthermore, by their actions, they made possible the
   3
             fraudulent and manipulative conduct of Resch-Cassin, and may be
   4         enjoined, under § 21(e) of the Exchange Act, as aiders and abetters. SEC
             v. Barraco, supra, 438 F.2d 97.
   5
       SEC v. RESCH-CASSIN & CO., supra, 362 F. Supp. At 981 (underscore and italics added).
   6
       V.    PLAINTIFF IS LIKELY TO SUCCEED ON THE MERITS AND HAS SUFFERED I
   7         RREPARABLE HARM.
   8
             The irreparable harm prong of the Winter test requires that a plaintiff “demonstrate
   9 immediate threatened injury as a prerequisite to preliminary injunctive relief.” Caribbean

  10 Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). “Irreparable harm is the

  11 single most important prerequisite for the issuance of a preliminary injunction.” Spark

  12 Indus., LLC v. Kretek Int'l, Inc., No. CV 14-5726-GW(ASX), 2014 WL 12600262, at *3 (C.D.

  13 Cal. July 29, 2014) (citations omitted); see also 11A Charles A. Wright & Arthur R. Miller,

  14 Federal Practice and Procedure § 2948.1 (3d ed. rev. 2014) (“Perhaps the single most

  15 important prerequisite for the issuance of a preliminary injunction is a demonstration that if it

  16 is not granted the applicant is likely to suffer irreparable harm before a decision on the
     merits can be rendered.”).
  17
              The undisputed evidence is that Robinhood unilaterally halted all “buy” features on its
  18
     app, for all of its retail customers, and that it will continue to do so unpredictably so that
  19
     artificial restrictions and suspensions of purchasing (or sales) of stocks, will continue with
  20
     little to no notice to its customers. Regardless of its motives, the evidence is that
  21
     Robinhood will continue unabated unless otherwise ordered.
  22
              “ ‘The essential objective of securities legislation is to protect those who do not know
  23
     market conditions from the overreachings of those who do. Such protection will mean little
  24 if it stops short of the point of ultimate consequence, namely, the price charged for the

  25 securities.’ Charles Hughes & Co. v. SEC, 139 F.2d 434, 437 (2d Cir. 1943), cert. denied,

  26 321 U.S. 786, 64 S. Ct. 781, 88 L. Ed. 1077 (1943).” SEC v. RESCH-CASSIN & CO.,

  27 supra, 362 F. Supp. at 978-979.

  28         Here, Plaintiff, and those similarly situated are irreparably harmed by the interference
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -10-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 11 of 26 Page ID #:49



   1 with the natural order of supply and demand and compromise our fair and orderly stock

   2 markets since Robinhood interposed a suspension to one-side of trading on selective

   3 stocks without any notice, and unpredictably. Other retail customers at other brokerage

   4 firms at the same time are and were permitted to purchase or sell the same stocks; but

   5 Plaintiff and others like him on Robinhood were and will continue to be locked out, and put
       at a disadvantageous position comparatively without any alternatives.
   6
              The irreparable harm is evidenced by unilateral suspension and ravaging of the
   7
       markets done by Robinhood’s disruption to the natural order of supply and demand, since it
   8
       feels it can turn off its “buy” features “proactively.” As such, a TRO is not only imperative to
   9
       stop the cause of ongoing substantial harm, it would also help stop the undermining of this
  10
       Court’s ability to order an adequate and effective remedy if Plaintiff prevails on its claims.
  11
       See, e.g., FTC v. Swedish Match N. Am., Inc., 131 F. Supp. 2d 151, 173 (D.D.C. 2000)
  12 (“absence of an injunction will also make it impossible to accomplish full relief”).

  13          Under the glare of 15 USC § 78i (i), Robinhood also interfered with the SEC and
  14 other government agency’s regulatory powers over the free open markets at a time of

  15 massive market volatility. Despite the absence of governmental orders of suspension of

  16 trading in GME, AMC, or BB or other stocks at issue, Robinhood unpredictably and

  17 unilaterally suspended stock purchases. Importantly, Robinhood’s suspension of the “buy”

  18 feature/button, creates a cloud of suspicion about conflicts of interest between it and one of

  19 its main investors (Citadel Securities), leaving its millions of retail customers in the dark.
             As of now, Robinhood has still not restored full functionality and continues to and
  20
     does unpredictably disrupt the purchasing (and sales) ability of stocks and derivatives.
  21
     Plaintiff and those similarly situated are unable to normally transact on the Robinhood app
  22
     as they did prior to Robinhood’s suspension of the “buy” features/buttons, which also
  23
     require Plaintiff’s computers or handheld devices to process unwanted or unauthorized
  24
     codes and data from Robinhood’s computers in violation of the Computer Fraud and Abuse
  25
     Act.
  26
             Accordingly the first prong is satisfied.
  27         A. THE FIRST CAUSE OF ACTION FOR VIOLATION OF MANIPULATION
  28             STANDARDS SUPPORTS A TRO AND PRELIMINARY INJUNCTION.

                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -11-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 12 of 26 Page ID #:50



   1          The Legislature created a private right of action under 15 USC § 78i (f). A violation

   2 of subdivisions (a) to (c) thereof, imposes liability. There is a solid proscription against

   3 collusive or improper transactions such as wash sales or matching sales, so that stocks are

   4 not maneuvered artificially. Subdivision (a) states that, “[i]t shall be unlawful for any person,

   5 directly or indirectly, by the use of the mails or any means or instrumentality of interstate
       commerce, or of any facility of any national securities exchange, or for any member of a
   6
       national securities exchange—…[¶]
   7
                                                     ***
   8          (2) To effect, alone or with 1 or more other persons, a series of
              transactions in any security registered on a national securities exchange,
   9
              any security not so registered, or in connection with any security-based
  10          swap or security-based swap agreement with respect to such security
              creating actual or apparent active trading in such security, or raising or
  11          depressing the price of such security, for the purpose of inducing the
              purchase or sale of such security by others.
  12                                                 ***
              (6) To effect either alone or with one or more other persons any series of
  13
              transactions for the purchase and/or sale of any security other than a
  14          government security for the purpose of pegging, fixing, or stabilizing the
              price of such security in contravention of such rules and regulations as the
  15          Commission may prescribe as necessary or appropriate in the public
              interest or for the protection of investors.
  16

  17          As evidenced, Robinhood “effected” a series of transactions that created an actual or
       apparent active trading in GME, AMC, BB, and other securities, causing the price of shares
  18
       to be depressed. The suspension was purposely done to influence the purchase or sale of
  19
       those securities. It is axiomatic that entirely halting one-side of a retail customer’s ability to
  20
       transact, by suspending purchasing, is disruptive of the natural order of supply and demand
  21
       of the markets that caused and causes a disadvantage to all of the markets and particularly
  22
       to Plaintiff, and those similarly situated. SEC v. Masri, 523 F. Supp. 2d 361, 371 (S.D.N.Y.,
  23
       2007) [“the purpose of securities law to ‘prevent practices that impair the function of stock
  24
       markets in enabling people to buy and sell securities at prices that reflect undistorted
  25 (though not necessarily accurate) estimates of the underlying economic value of the

  26 securities traded. (citation omitted)’”].

  27          In doing what it did and continuing to do so, Robinhood was and is acting in
  28 contravention to rules and regulations of the Commission that are necessary and
                            EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                              -12-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 13 of 26 Page ID #:51



   1 appropriate to the public interest and protection of investors such as Plaintiffs. After

   2 Robinhood suspended purchases, the price of the various stocks distorted and caused

   3 unnatural pricing. Such acts are contrary to 15 USC § 78i (a)(2) and (6) and (i).

   4         For example, on the close of market trading of January 27, 2021, AMC shares traded

   5 at $19.88 per share. Kar Decl., ¶4; Exhibit 1, intraday trading chart for AMC shares
     1/27/2021. On the morning on January 28, 2021, Robinhood imposed purchasing
   6
     restrictions and suspended the “buy” feature on its app, which artificially drove the price of
   7
     AMC shares down given the absence of purchasing. Kar Decl., ¶4. At 9:30 am on January
   8
     28, 2021, AMC shares were priced at $12.03; by 11:30 am that day, AMC shares traded
   9
     down even further to $7.51. By close of trading on January 28, 2021, AMC shares rested at
  10
     $8.68. Kar Decl., ¶4.
  11
              Subdivision (i) makes it clear that Robinhood’s imposition of restrictions during
  12 volatility in the marketplace, i.e. suspending one-side of transactions on its platform to its

  13 more than 10,000,000 customers, is unlawful. Its suspension of purchasing was contrary to

  14 the rule and regulations requiring a fair and orderly market, uncompromised by artificial

  15 mechanisms that influence buyers or sellers in that marketplace. Meaning, Robinhood

  16 acted unlawfully under 15 USC § 78i (i) by imposing a suspension of only one-side of its

  17 transaction-ability for its customers, which was calculated to disorder and compromise the

  18 fairness of our securities markets.

  19         Robinhood, therefore, cannot hide behind assertions that its capital or liquidity

  20 requirements prompted it to, unprecedently, suspend purchasing of selective stocks. SEC
     v. RESCH-CASSIN & CO., supra, 362 F. Supp. at 978. Its decision to suspend only one-
  21
     side of transactions was known to and should have been recognized as illegal market
  22
     manipulation. Id. at 981. Accordingly, Plaintiff and those similarly situated, are likely prevail
  23
     on the merits on this cause of action.
  24
            B. THE SECOND CAUSE OF ACTION FOR CFAA, ALSO MERITS A TRO/OSC
  25            RE: PRELIMINARY INJUNCTION.
  26         “Any person who suffers damage or loss by reason of a violation of this section may
  27 maintain a civil action against the violator to obtain compensatory damages and injunctive

  28 relief or other equitable relief.” 18 USC § 1030 (g). Robinhood lured millions of retail
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -13-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 14 of 26 Page ID #:52



   1 customers to download its app with the promise of a fair and orderly market, and its

   2 adequate capitalization. See, e.g, id. at 978. Robinhood app always allowed trading of

   3 stocks and derivatives without independent suspension of the “buy” or “sell” features until

   4 January 28, 2021 when it abruptly stopped allowing purchasing of selective stocks.
           In order to do that, Robinhood transmitted a program, code, or command to Plaintiff’s
   5
       computer and smartphone device (and to those similarly situated) that disabled the “buy”
   6
       feature/button on its app, which denied services deliberately. Plaintiff and those similarly
   7
       situated had “protected computers” did not receive advance warning of that practice and did
   8
       not authorize Robinhood’s actions. The Computer Fraud and Abuse Act (“CFAA”)
   9
       criminalizes acts knowingly causing damage to a protected computer without authorization.
  10
       Estes Forwarding Worldwide LLC. v. Cuellar, 239 F. Supp. 3d 918, 923 [“The phrase
  11
       ‘exceeds authorized access’ means ‘to access a computer with authorization and to use
  12 such access to obtain or alter information in that computer that the accesser is not entitled

  13 to obtain or alter.”]

  14          Whoever—
  15
              (5) [¶] (A) knowingly causes the transmission of a program, information,
  16          code, or command, and as a result of such conduct, intentionally causes
              damage without authorization, to a protected computer;
  17
              (B) intentionally accesses a protected computer without authorization, and
  18          as a result of such conduct, recklessly causes damage; or
  19
              (C) intentionally accesses a protected computer without authorization, and
  20          as a result of such conduct, causes damage and loss.

  21 18 USC § 1030 (a).

  22          The CFAA applies to an unauthorized denial or interruption of services. For

  23 instance, a Distributed Denial of Service attack, or DDOS, computer attack, was found to
                                                                      rd
  24 violate the CFAA. United States v. Raisley, 466 Fed. Appx. 125 (3 Cir. 2012) (cert.

  25 denied, 568 U.S. 862, 133 S. Ct. 216, 184 L. Ed. 2d 111 (2012)). “A DDOS attack uses
     multiple computers simultaneously to request information from a website. If done on a large
  26
     enough scale, the requests overwhelm the website, take the victim server off line, and
  27
     render the site inaccessible.” Id. at 127.
  28
            On January 28, 2021, Robinhood transmitted code or programs that rendered
                         EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                -14-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 15 of 26 Page ID #:53



   1 purchase services inaccessible on its app, and such that the securities markets experienced

   2 depressed prices in connection with the securities at issue here. There was no precedent

   3 for Robinhood’s actions and it has triggered a cloud of suspicion that it had significant

   4 conflicts of interests due to its unnatural interruption to demand and supply of the markets.
             Indeed, Robinhood had no authorization to change Plaintiff’s computer with new or
   5
       different codes that suspended purchasing functions, because it exceeded any permissions
   6
       it had previously secured from Plaintiff or those similarly situated. United States v. John,
   7
       597 F.3d 263, 272 (5th Cir. 2010) [“ ‘exceeds authorized access’ may include exceeding the
   8
       purposes for which access is ‘authorized.’ Access to a computer and data that can be
   9
       obtained from that access may be exceeded if the purposes for which access has been
  10
       given are exceeded.”]
  11
              Such prolific conduct resulted in more than $5,000 in damage to Plaintiff and those
  12 similarly situated since they were unable to have full access to a natural and orderly fair

  13 market. “‘Loss’ includes the direct costs of responding to the violation in the first portion of

  14 the definition, and consequential damages resulting from interruption of service in the

  15 second.” Brown Jordan Int'l, Inc. v. Carmicle, 846 F.3d 1167, 1174 (11th Cir. 2017). Not

  16 only was Plaintiff unable to purchase shares but the market volatility and suspension of

  17 purchasing impacted the pricing of shares artificially, costing Plaintiff and those similarly

  18 situated, to experience depressed prices on existing holdings and positions.

  19          By interrupting services as it did, Robinhood violated the CFAA, causing Plaintiff’s
       damages and injury. As a result, there is a substantial likelihood of prevailing on the merits
  20
       of this claim as well. Accordingly, the Court has good and sufficient cause to grant the TRO
  21
       or preliminary injunction.
  22
              C. UNLAWFUL AND UNFAIR BUSINESS PRACTICES LAW ALLOWS FOR
  23             INJUNCTIVE RELIEF.
  24
              Robinhood’s Customer Agreement, revised June 22, 2020, provides in ¶ 37, that: “K.
  25 Governing Law…[¶] This Agreement and all transactions made in My Account shall be

  26 governed by the laws of the State of California (regardless of the choice of law rules

  27 thereof), except to the extent governed by the federal securities laws, FINRA Rules, and the

  28 regulations, customs and usage of the exchanges or market (and its clearing house) on
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -15-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 16 of 26 Page ID #:54



   1 which transactions are executed.” Attached hereto as Exhibit 4 is a true and correct copy

   2 of an excerpt of the Robinhood Customer Agreement, revised June 22, 2020, see ¶ 37 (k).

   3         California’s Unfair and Unlawful Business Practices Act, Business & Professions

   4 Code § 17200, governs and proscribes Robinhood’s interruption or suspension of

   5 purchasing, or even sales, of stocks on its app in the way it has done. As explained above,
       Defendants’ actions violated securities laws and laws protecting misuse of Plaintiff and the
   6
       proposed class member’s computers or devices. Business and Professions Code section
   7
       17203 specifically empowers the Court to issue orders “as may be necessary to prevent the
   8
       use or employment by any person of any practice which constitutes unfair competition.”
   9
             Once the trial court invokes its equitable jurisdiction, it is within the court’s broad
  10
       discretion to determine the scope or type of relief that should be granted. People ex rel.
  11
       Mosk v. Natal Research Co. of Cal., 201 Cal.App.2d 765, 775, 779 (Cal.Ct.App. 1962).
  12 Such relief may be as “varied and diversified as the means that have been employed by the

  13 Defendant to produce the grievance complained of.” Wickersham v. Crittenden, 93 Cal. 17,

  14 32 (Cal.Sup.Ct. 1892); Roman v. Ries, 259 Cal.App.2d 65, 70 (Cal.Ct.App. 1962).

  15         Where a legislative body has enacted a statutory provision proscribing a certain
  16 activity, it has already determined that such activity is contrary to the public interest. Further,

  17 where the legislative body has specifically authorized injunctive relief against the violation of

  18 such a law, it has already determined (1) that significant public harm will result from the

  19 proscribed activity, and (2) that injunctive relief may be the most appropriate way to protect
     against that harm.
  20
     IT Corp. v. County of Imperial, 35 Cal.3d 63, 70 (Cal.Sup.Ct. 1983)
  21
            As recounted above, Defendants employed a selective interruption to the natural
  22
     order of supply and demand on the securities markets which created further volatility in the
  23
     pricing of those stocks and derivatives. Defendants’ actions also conspicuously took place
  24
     while apparent conflicts of interest existed with a related entity, Citadel Securities.
  25
     Robinhood’s CEO publicly admitted that his actions were “proactive” and there was no court
  26
     or government agency order, or other restrictions compelling its artificial interruption of the
  27 markets.

  28         An unlawful business act or practice includes any business activity that is “forbidden
                         EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                  -16-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 17 of 26 Page ID #:55



   1 by law, be it civil or criminal, federal, state or municipal, statutory, regulatory, or court-made

   2 [law].” Saunders v. Superior Court (1994) 27 Cal. App.4th 832, 838-839. In other words,

   3 Section 17200 “borrows” violations of other laws and makes them actionable as unlawful

   4 business practices. State Farm Fire & Casualty Co. v. Superior Court (1996) 45

   5 Cal.App.4th 1093, 1102. Thus, any violations of 15 USC § 78i or 18 USC 1030 (a), above,
       support the temporary restraining order or preliminary injunction requested.
   6
              Robinhood artificially restricted the supply and demand of stocks and in
   7
       contravention of law and rules of a fair and orderly market. This Court has good cause to
   8
       order a Temporary Restraining Order requested as a result.
   9
       VI.    PLAINTIFF, THE PROPOSED CLASS, AND THE INVESTING PUBLIC SUFFER
  10          IRREPARABLE HARM AS A RESULT OF THE MARKET MANIPULATION.
  11          The imposition of restrictions to one or the other side of a transaction, buy or sell, is
  12 an artificial limit on sales or purchases imposed by Robinhood, that disrupts a fair and

  13 orderly maintenance of the markets and unfairly depressed pricing of shares affected.

  14 Absent this Court’s preliminary order restoring the full functionality of Robinhood’s trading

  15 platform, and command that it discontinue creating a lopsided market, Plaintiff and the

  16 proposed class members, and the general public, suffer irreparable harm and damage.

  17 Such conduct constitutes an unwanted, artificial and unpredictable market manipulation. As
     expressed above, the Court has ample reasons to find irreparable harm warranting a
  18
     restraining order or preliminary injunction in this case.
  19
     VII.   BALANCING OF THE EQUITIES AND THE PUBLIC INTEREST FAVOR
  20        GRANTING RELIEF.
  21
              In balancing the equities, “[a] court must balance the competing claims of injury and
  22
       must consider the effect on each party of the granting or withholding of the requested relief.”
  23 Arc of Cal., supra, 757 F.3d at 991 (quoting Amoco Prod. Co. v. Vill. of Gambell, 480 U.S.

  24 531, 542 (1987)). But the rule of law holds that Defendants “‘cannot suffer harm from an

  25 injunction that merely ends an unlawful practice.’” Ms. L. v. ICE, 310 F. Supp. 3d 1133,

  26 1147 (S.D.Cal. 2018) (quoting Rodriguez v. Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013)).

  27          Plaintiff seeks to restore the normal operations of Robinhood’s transaction/trading

  28 platform so that it cannot any longer engage in selective halting of securities without a prior
                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -17-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 18 of 26 Page ID #:56



   1 order of this Court or a government agency. The imbalance created by allowing Robinhood

   2 to act unilaterally and unpredictably, in ways a market maker or regulator typically acts,

   3 undermines the Legislative intent of requiring a fair and orderly market and interferes with

   4 governmental functions. 15 USC § 78i (i).
           Indeed, the public is much better served by disallowing interested stock brokerage
   5
       firms (like Robinhood) from acting like a market maker or regulator, and “bottlenecking”
   6
       sales or purchases it allows to be processed unpredictably to the disadvantage of its retail
   7
       customers such as Plaintiff and the proposed class.
   8
              Moreover, “it is obvious that compliance with the law is in the public interest.” N.D.
   9
       ex rel. parents acting as guardians ad litem v. Hawaii Dep't of Educ., 600 F.3d 1104, 1113
  10
       (9th Cir. 2010); see also Small v. Avanti Health Sys., LLC, 661 F.3d 1180, 1197 (9th Cir.
  11
       2011) (The “public interest favors applying federal law correctly.”). The equities here favor
  12 Plaintiff and those similarly situated. Defendants interposed an abrupt and unannounced

  13 halt on all purchases of selective stocks and derivatives while it serviced an apparent

  14 conflict of interest with Citadel Securities, to the detriment of its millions of retail customers.

  15 The practice of halting purchases has not ended and Robinhood proposes it may do so

  16 unpredictably and without prior notice to its affected retail customers, who are at risk of

  17 Robinhood’s artificial and wrongful actions to prevent the purchase of shares or derivatives.

  18          As long as “it appears fairly clear that the plaintiff will prevail on the merits, a trial

  19 court might legitimately decide that an injunction should issue even though the plaintiff is
     unable to prevail in a balancing of the probable harms.” IT Corp. v. County of Imperial,
  20
     supra, 35 Cal.3d at 72-73. But it is also insufficient for Robinhood to try and attempt to
  21
     excuse its market manipulative conduct by “proactively” seeking to curb alleged illiquidity or
  22
     risks from its own clearinghouse obligations. If Robinhood cannot satisfy the obligations
  23
     under law, it should not be allowed to resort to unmaterialized claims of illiquidity or risks
  24
     from its own clearinghouse obligations.
  25
             Accordingly, the equities and public interest in a stable market, balance heavily in
  26
     favor of an restraining order against Defendants as requested.
  27 VIII. THE COURT SHOULD SET A NOMINAL BOND OF $1,000 AT MOST SINCE

  28          ROBINHOOD IS ONLY REQUIRED TO ADHERE TO NORMAL OPERATING
              STANDARDS.
                      EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                        -18-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 19 of 26 Page ID #:57



   1
             Any bond requirement ordered should be nominal given the absence of any harm or
   2
       damage to the Defendants. Defendants are merely required to comply with their ordinary
   3
       and regularly business operations of allowing sales and purchases without restrictions.
   4
       Importantly, nothing prevents Robinhood from suspending trading uniformly (so that
   5
       purchasing and sales are halted simultaneously) or entirely suspending its business until it
   6
       finds a way to operate without market manipulative conduct.
   7         As such, the Court can set any bond requirement at $1,000, if any is required at all.
   8 IX.     CONCLUSION.
   9         WHEREFORE, this Court is respectfully requested to grant this ex parte application
  10 for the requested TRO, and set a briefing and hearing schedule for the OSC re: preliminary

  11 injunction. Univ. of Texas v. Camenisch, 451 U.S. 390, 395, 101 S. Ct. 1830, 68 L. Ed. 2d

  12 175 (1981) [while a plaintiff has the burden of demonstrating likelihood of success, she is

  13 not required to prove her case in full at this stage but only such portions that enable them to

  14 obtain the injunctive relief they seek].
                                                      Respectfully Submitted,
  15
       Dated: February 2, 2021                  LAW OFFICE OF JOSEPH M. KAR, PC
  16
                                                         /Joseph M. Kar/
  17                                            By: _____________________________
                                                            Joseph M. Kar
  18
                                                              -and –
  19

  20                                            Gerald L. Kroll
                                                KROLL LAW
  21
                                                Attorneys for Plaintiff, LEVI COBOS, an individual,
  22                                            and on behalf of those similarly situated,
  23

  24

  25

  26

  27

  28
                          EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                            -19-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 20 of 26 Page ID #:58



   1                       DECLARATION OF LEVI COBOS IN SUPPORT

   2 I, Levi Cobos, say,

   3        1. I am the plaintiff in this proposed class action and make this declaration upon my

   4           personal knowledge of the facts and information contained herein, unless
               otherwise stated under information and belief. If called upon to testify I could and
   5
               would competently do so. This declaration is offered against Defendants
   6
               ROBINHOOD FINANCIAL LLC; ROBINHOOD SECURITIES, LLC; and
   7
               ROBINHOOD MARKETS, INC., (collectively hereinafter “Robinhood”) in respect
   8
               to an ex parte application for a temporary restraining order and/or OSC re:
   9
               preliminary injunction, or for shortening time thereon.
  10
            2. I am 27 years old and graduated Loyal Marymount University with a Bachelors of
  11
               Arts degree in Business Marketing. I have been interested in learning more about
  12           the “stock market” and decided to open an account with “Robinhood” after
  13           downloading its “app.” A big draw for me was that Robinhood promoted itself as
  14           a new kind of stock brokerage firm, that was aimed, like its name suggests, to
  15           help the small investor, and young investors, such as myself and my friends, and
  16           others like me.

  17        3. Robinhood’s website and app has that theme built into it and incorporates

  18           “tutorial” or information pages about how it is there to help the micro-investor. A

  19           second draw for me was that the app was free to download and free to purchase
               or sell stocks, to be the best of my knowledge there were no transaction fees.
  20
            4. After downloading the app about two months ago and signing up, I deposited
  21
               $10,000 with Robinhood so that I can purchase or sell stocks and securities.
  22
            5. By close of trading on January 27, 2021, I held 250 shares of AMC Theatres
  23
               (NYSE: AMC), and an open call option for Blackberry (NYSE: BB) with a strike
  24
               price of $24, with an expiration date of January 29, 2021.
  25
            6. The following day on January 28, 2021, I attempted to make a purchase of shares
  26
               in AMC by depressing the “buy” feature or button associated with that stock on
  27           Robinhood, but it was shaded gray so that I was prevented from placing an order
  28           for purchase of that stock. I took a screen-shot of the Robinhood app user
                        EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                  -20-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 21 of 26 Page ID #:59



   1           interface at that time. Attached hereto as Exhibit 1 is a true and correct copy of

   2           that screen shot showing Robinhood’s denial of access to trading of AMC shares

   3           on January 28, 2021.

   4        7. I attempted to access the “buy” feature or button for shares in BB the same way,
               but, again, I was denied access and prevented from placing an order for purchase
   5
               on that stock/option as well. I took a screen-shot of the Robinhood app user
   6
               interface at that time. Attached hereto as Exhibit 2 is a true and correct copy of
   7
               that screen shot showing Robinhood’s denial of access to trading of BB
   8
               shares/options on January 28, 2021.
   9
            8. While the “buy” buttons on the Robinhood app were shaded gray, at the same
  10
               time sell features or buttons were available on AMC and BB, which I understood
  11
               to mean that the “sell” buttons were not deactivated.
  12        9. I was unnerved and did not know what to do. I did not have any prior notice of
  13           any kind that the “buy” feature on any stock could just be disabled without notice.
  14        10. Because the Robinhood app eliminated the option to purchase, I was directly
  15           exposed to loss and did suffer the loss of my BB call option, that expired; and I
  16           was also unable to purchase any shares of AMC to add to my existing position.

  17        11. As a new investor, I try to keep in touch with various online media sources about

  18           current events. On January 28, 2021, I came to learn that the Robinhood app

  19           had shut down purchasing of more than just AMC and BB. Robinhood was
               reported by various media outlets, that I saw, to have an early investor (Citadel
  20
               Securities) in its business that held a large “short-sale” position on Gamestop
  21
               (NYSE: GME) and, upon information and belief, AMC and BB, and other stocks. I
  22
               did not ever know and was never notified (before this action was filed) that one of
  23
               Robinhood’s early investors in its business, also had separate long or short
  24
               positions in any of the stocks or options I owned or otherwise that Robinhood or
  25
               the Robinhood app halted purchasing on such stocks on January 28, 2021, that I
  26
               owned while its early investor was long or short positions in any given stocks,
  27           (“Conflict of Interest Lock-Out”). At this stage, there is no absolute way of actually
  28           knowing whether Robinhood’s decision to halt purchasing of any stocks was not
                       EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                             -21-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 22 of 26 Page ID #:60



   1           tainted by the Conflict of Interest Lock-Out, but Robinhood certainly did not

   2           disclose anything of its conflicts of interest to protect its customer.

   3        12. I also saw reports from various media outlets that Robinhood was believed to be

   4           the only stock deal/trader/brokerage firm that entirely halted purchasing of shares
               in stocks while still allowing selling of the same shares. I did not ever know and
   5
               was never notified (before this action was filed) that Robinhood or the Robinhood
   6
               app could halt purchasing of any stocks without prior notice of any kind for an
   7
               indefinite period of time, (“Unsymmetrical Trading”). It seems very obvious to me
   8
               that a stock brokerage firm should not be able to shut down or “turn off” the “buy”
   9
               or “sell” feature or button on any of its customers, let alone 10,000,000+
  10
               customers. Allowing a brokerage to do something like that unpredictably,
  11
               especially without government action and unannounced, causing complete
  12           volatility and confusion in the marketplace amongst all of its customers, which
  13           affects the entire marketplace.
  14        13. While I am not an expert in the stock market or economics of any kind (and I do
  15           not pretend to be), I do understand the simple principle of volatility when a
  16           marketplace all of a sudden and unpredictably cuts-off only one side of the

  17           transaction, and having serious conflicts of interest at the same time.

  18        14. Had I known or was notified that Robinhood or the Robinhood app could or would

  19           be able to affect the value of my shares because of the Conflict of Interest Lock-
               Out or Unsymmetrical Trading, I would not have downloaded the app, and
  20
               deposited money with them or done business with them.
  21
            15. As a result, I respectfully ask this Court for myself, and those similarly situated as
  22
               me, to order Robinhood to immediately restore full functionality (buy and sell
  23
               functions) on its trading platform so that all stocks and options (and derivatives)
  24
               are unrestricted unless otherwise ordered by a government agency or this Court.
  25
               I also respectfully request that this Court further set for hearing and a briefing
  26
               schedule on an order to show cause why a preliminary injunction should not be
  27           granted.
  28
                          EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                            -22-
DocuSign Envelope ID: DF565622-0648-4D54-8B07-CCA75E2F808A
         Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 23 of 26 Page ID #:61



               1            I declare that the foregoing is true and correct under the laws for penalty of perjury in

               2 the United States. Executed this 2nd day of February, 2021 at Los Angeles, California.

               3

               4                                             ___________________________________
                                                             Levi Cobos
               5

               6

               7

               8

               9

             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                           EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                             -23-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 24 of 26 Page ID #:62



   1                 DECLARATION OF JOSEPH M. KAR, ESQ. IN SUPPORT

   2 I, Joseph Kar, say,

   3        1. I am an attorney licensed before all the courts in the state of California, the United

   4           States District Court Central District, Ninth Circuit Court of Appeals, and United
               States Supreme Court. I make this declaration in support the ex part application
   5
               of Plaintiff, LEVI COBOS, seeking a temporary restraining order requiring
   6
               Defendants to restore functionality to the purchasing and selling features on its
   7
               app and website without further restrictions unless otherwise ordered by a
   8
               government agency or this Court and for an OSC re: preliminary injunction.
   9
            2. EX PARTE NOTICE: On February 2, 2021, before 10:30 am (Pacific time), I
  10
               contacted Kevin Orsini, Esq. at Cravath, Swaine & Moore, LLP via phone and left
  11
               a message, and email, and I sent him via email a copy of the moving papers. I
  12           advised him that Plaintiff, LEVI COBOS, would be appearing ex parte before this
  13           Court for a temporary restraining order and for an OSC re: preliminary injunction
  14           against Defendants ROBINHOOD FINANCIAL LLC; ROBINHOOD SECURITIES,
  15           LLC; and ROBINHOOD MARKETS, INC. (collectively hereinafter, “Robinhood.”) I
  16           advised Mr. Orsini of the nature of the relief sought being an temporary restraining

  17           order to restore full functionality of the Robinhood app unrestricted unless

  18           otherwise ordered by this Court or a government agency, and for an OSC re:

  19           preliminary injunction. I advised Mr. Orsini that I filed the ex parte application on
               February 2, 2021, for consideration by Honorable Christina A. Snyder in
  20
               Courtroom 8D of the First Street Courthouse, located at 350 W. First Street, Los
  21
               Angeles, CA 90012.
  22
            3. On January 29, 2021, Vladimir Tenev, the CEO of Robinhood, appeared on CNN
  23
               and was interviewed by Chris Cuomo about the halting of purchasing of stocks
  24
               and derivatives that his company imposed on its customers. Mr. Tenev confirmed
  25
               that Robinhood has approximately 13,000,000 users. He also stated that the halt
  26
               was done “proactively,” and that his company was halting purchasing only
  27           because of “risk” to his company and the customers of Robinhood. Mr. Tenev
  28           also acknowledged that “Citadel” was an early investor in the Robinhood
                        EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                                -24-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 25 of 26 Page ID #:63



   1           business, and that Citadel had a “short” position in Gamestop, one of the stocks

   2           that Robinhood halted purchasing on. The link to the full interview is:

   3           https://www.cnn.com/videos/business/2021/01/29/robinhood-ceo-vlad-tenev-

   4           gamestop-stock-cpt-vpx.cnn. I obtained a copy of the link directly from the CNN
               website at https://www.cnn.com, which I also saw in person when it was first
   5
               aired, which was the same interview in the link provided.
   6
            4. The historical pricing for shares of stock or derivatives listed on the securities
   7
               markets, such as the New York Stock and NASDAQ/AMEX exchanges, are
   8
               publicly reported. On the close of market trading on January 27, 2021 at about
   9
               4pm, AMC shares traded at $19.88 per share. Attached hereto as Exhibit 3 is a
  10
               true and correct copy of the intraday trading chart for AMC shares on January 27,
  11
               2021. The following morning, on January 28, 2021, Robinhood imposed
  12           purchasing restrictions and suspended the “buy” feature on its app, which
  13           artificially drove the price of AMC shares down given the absence of purchasing.
  14           By 9:30 am on January 28, 2021, AMC shares were priced at $12.03; by 11:30
  15           am that day, AMC shares traded down even further to $7.51. By close of trading
  16           on January 28, 2021, AMC shares rested at $8.68.

  17        5. Robinhood does not appear to be discontinuing its practice of disabling or

  18           preventing its customers from purchasing securities on its app, based on my most

  19           recent review of the Robinhood app and news/media reporting that Robinhood is
               continuing to halt such purchases. Absent this Court’s order restraining
  20
               Robinhood and its improper or unlawful conduct, Plaintiff and those similarly
  21
               situated and the general public, will continue to be harmed and deprived a fair
  22
               and orderly securities markets free from artificial disruptions to supply and
  23
               demand.
  24
            6. Attached hereto as Exhibit 4 is a true and correct copy of the excerpt of the
  25
               Robinhood Customer Agreement (revised June 22, 2020) containing ¶ 37 k.
  26
            7. Therefore, I respectfully request that this Court grant the instant ex parte
  27           application and enter a temporary restraining order to restore the full functionality
  28
                         EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                           -25-
Case 2:21-cv-00843-VAP-MRW Document 9 Filed 02/02/21 Page 26 of 26 Page ID #:64



   1            of the Robinhood app without restrictions, and to set a briefing and hearing

   2            schedule for an OSC re: preliminary injunction.

   3        I declare that the foregoing is true and correct under the laws for penalty of perjury in

   4 the United States. Executed this 2nd day of February, 2021 at Los Angeles, California.

   5                                               /Joseph M. Kar/
                                               __________________________________
   6                                           Joseph M. Kar

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                         EX PARTE APPLICATION RE: TRO/OSC RE: PI
                                           -26-
